UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7580



UNITED STATES OF AMERICA,


               Plaintiff - Appellee,

          v.


ROY LEE GILLIAM,

               Defendant - Appellant.




                            No. 08-6034



UNITED STATES OF AMERICA,


               Plaintiff - Appellee,

          v.


ROY LEE GILLIAM,

               Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (2:90-cr-00007-GMW-1)
Submitted:   April 24, 2008               Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Roy Lee Gilliam, Appellant Pro Se.       Steven Randall Ramseyer,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Roy Lee Gilliam appeals

the district court’s orders: (1) granting, in part, his motion for

modification of sentence, 18 U.S.C. § 3582(c) (2000), denying his

motion for appointment of counsel, and denying a resentencing

hearing, and (2) denying his motion for bail pending appeal.           We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Gilliam, No. 2:90-cr-00007-GMW-1 (W.D. Va.

Sept. 26, 2007; filed Nov. 28, 2007 & entered Nov. 29, 2007).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -